DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
Response to Amendment
Applicant previously submitted claims 1, 2, 9, 10, 17, 18, 21-28 and 30-32 in the application. Claims 1, 2, 9, 10, 17, 18, 24, 28, and 32 have been amended. Accordingly, Claims 1, 2, 9, 10, 17, 18, 21-28 and 30-32 are currently pending in the application.
Response to Arguments
Some of applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Some of applicant's arguments filed 07/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that Mukhopadhyay et al. fails to teach “an iteration balance indicative of a difference between a total possible number of iterations that could be performed and a number of iterations performed”. Examiner respectfully disagrees. In formulating this argument, Applicant incorrectly characterizes the problem that Mukhopadhyay is improving upon (redundant iterations having to be performed), as being part of the operation of Mukhopadhyay’s invention. However, the opposite is clearly the case. In Paragraph 48 Mukhopadhyay et al teaches “The number of iterations that the turbo decoder requires to converge varies from frame to frame for a typical channel. Once convergence is reached, the hard decision output of the turbo decoder will not change. If the maximum number of iterations for convergence is fixed (N) per frame, the convergence for certain frames that don't require N iterations for convergence would be reached within a fewer number of iterations (F). Therefore, (N-F) redundant iterations would have to be performed. For other frames, F iterations might 
In Paragraph 50, it teaches “Pursuant to the first aspect of the invention, the error detection check 26, 42 can be used after each decoding iteration has been performed. Alternatively, the error detection check 26, 42 may be used after a predetermined number of iterations has been performed. The error detection check 26, 42 is used to determine if there are any errors in the frame being decoded. If no errors are detected, then iterative decoding for that frame can be stopped, thus saving time and processing power by preventing unnecessary decoding iterations.” Which CLEARLY teaches that error detection can be performed after each iteration, and thus it clearly does not require that “every frame is initially subject to the same number of decoding iterations” as argued by applicant. Paragraph 51 further exemplifies this “For example, FIG. 6 shows the plot of a BER (Bit Error Rate) and a FER (Frame Error Rate) for a frame length of 1280 bits after performing 12 iterations for each frame. The same performance, in terms of BER and FER, can be achieved with a lower average number of iterations. FIG. 7 shows the average number of iterations required to achieve the same performance. Thus, if an 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 10, 17, 18, 21-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay et al. (US 20020122423 A1), in view of Jalloul et al. (US 20090049358 A1) and further in view of Kimmich et al. (US 20100260259 A1) and even further in view of Haller et al. (US 6182261 B1).
Regarding Claim 1, Mukhopadhyay et al. teaches a system (abstract) comprising:
an antenna configured to receive an encoded satellite signal having a plurality of frames (Paragraph 43; Paragraph 45, “The encoded frame is then transmitted across a channel, a AWGN channel 22 in FIG. 3, and into a receiver (not shown). Portions of the receiver pertinent to the invention are shown, such as the input buffer 28, a turbo decoder 40 (a block diagram of which is shown in FIG. 5), an error check 42, and an output buffer 30.”);
a receiver programmed to receive the encoded satellite signal from the antenna (Paragraph 17; Paragraph 45, “The encoded frame is then transmitted across a channel, a AWGN channel 22 in FIG. 3, and into a receiver (not shown). Portions of the receiver pertinent to the invention are shown, such as the input buffer 28, a turbo decoder 40 (a block diagram of which is shown in FIG. 5), an error check 42, and an output buffer 30.”), determine a number of processing iterations to apply to a first frame of the plurality of frames based on a coding of the first frame and an iteration balance indicative of a difference between a total possible number of iterations that could be performed and a number of iterations performed, and process the first frame based on the determination of processing iterations to apply to the first frame (Paragraphs 48-51),
wherein the receiver is configured to terminate processing of the first frame after a subset of the determined number of processing iterations has been executed in response to detecting at least one condition associated with the processing of the first frame (Paragraphs 45-51).
wherein the receiver is programmed to adaptively allocate the number of processing iterations to apply to the first frame (Paragraphs 45-51).
However, Mukhopadhyay et al. does not explicitly teach processing based on a modulation/coding number of the first frame, wherein the number of processing iterations is determined prior to the processing of the first frame, wherein processing applied to the first frame is based on the modulation/coding number of the first frame.
Jalloul et al., however, teaches that the number of processing iterations is determined prior to the processing of the first frame (Paragraphs 10-12; Paragraph 43-44).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. to include the predetermined 
However, neither of Mukhopadhyay et al. and Jalloul et al. explicitly teach processing based on a modulation/coding number of the first frame, wherein processing applied to the first frame is based on the modulation/coding number of the first frame.
Kimmich et al., however, teaches processing based on a modulation/coding number of the first frame, wherein processing applied to the first frame is based on the modulation/coding number of the first frame (Paragraph 5; Paragraph 14).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. as modified by Jalloul et al. to include the modulation/coding number as taught in Kimmich et al. in order to dynamically adjust transmission parameters with an awareness of terminal capabilities to improve both the availability and the quality of network services in differing link conditions (See Kimmich et al. Paragraph 7).
None of Mukhupadhyay et al., Jalloul et al., and Kimmich et al. explicitly teach that the receiver is programmed to monitor the iteration balance relative to a threshold level of an input buffer.
Haller et al., however, teaches that the receiver is programmed to monitor the iteration balance relative to a threshold level of an input buffer (Abstract, “Iterative decoding may be stopped if a predefined threshold maximum number of iterations is reached, or if the previous two decoder iterations have satisfactory cyclic redundancy checks (CRC), or if the input frame buffer to the decoder is filled to within a predefined percentage of its storage capacity.”; Column 3, Lines 4-7).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. as modified by Jalloul et al. and Kimmich et al. to include the iteration procedure being measured relative to a threshold level of an 
Regarding Claim 2, Mukhopadhyay et al., Jalloul et al., Kimmich et al., and Haller et al. teach all of the limitations of claim 1 above, Mukhopadhyay et al. further teaches that the at least one condition includes at least one of: information bits and parity bits changing relative to a previous iteration of the first frame; each bit node in the first frame passes an even parity check (Paragraphs 5-11; Paragraphs 49-50); and
a buffer fill level exceeding a threshold level (Paragraphs 66-71).
None of Mukhhopadhyay et al., Jalloul et al., and Kimmich et al. explicitly teach an input buffer fill level exceeding a threshold level.
Haller et al., however, teaches an input buffer fill level exceeding a threshold level (Abstract, “Iterative decoding may be stopped if a predefined threshold maximum number of iterations is reached, or if the previous two decoder iterations have satisfactory cyclic redundancy checks (CRC), or if the input frame buffer to the decoder is filled to within a predefined percentage of its storage capacity.”; Column 3, Lines 4-7).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. as modified by Jalloul et al. and Kimmich et al. to include the iteration procedure being measured relative to a threshold level of an input buffer as shown in Haller et al. above in order to provide an efficient method for determining how many iterations are needed for reliable decoding of a packet  (See Haller et al. Column 3, Lines 4-7).
Claims 9 and 10 have similar limitations to those of claims 1 and 2 above, and as such are rejected using the same reasons of obviousness as used above. Mukhopadhyay et al. further teaches a a decoder configured to decode a satellite signal and extract data from a first frame by processing the first frame a determined number of processing iterations (Paragraph 43; Paragraph 45, “The encoded frame is then transmitted across a channel, a AWGN channel 22 in FIG. 3, and into a receiver (not shown). Portions of the receiver pertinent to the invention are shown, such as the input buffer 28, a turbo decoder 40 (a block diagram of which is shown in FIG. 5), an error check 42, and an output buffer 30.”).
Method claims 17 and 18 are drawn to the method of using the corresponding apparatus claimed in claims 1, and 2. Therefore method claims 17 and 18 correspond to apparatus claims 1 and 2 and are rejected for the same reasons of obviousness as used above.
Regarding Claim 21, Mukhopadhyay et al., Jalloul et al., Kimmich et al., and Haller et al. teach all of the limitations of claim 1 above, Mukhopadhyay et al. further teaches that the receiver is further programmed to: determine a difference between the determined number of processing iterations and a number of processing iterations executed, wherein the difference represents unused processing iterations corresponding to the first frame; allocate the unused processing iterations to a second frame (Paragraphs 51-60, discusses utilizing a minimum number of iterations for frames and allocating time saved from frames that take less than average iterations towards frames that take more than average).
Regarding Claim 22, Mukhopadhyay et al., Jalloul et al., Kimmich et al., and Haller et al. teach all of the limitations of claim 1 above, however Mukhopadhyay et al. and Jalloul et al. do not explicitly teach that the second frame includes a modulation/coding number that is different from the modulation/coding number of the first frame, wherein the modulation/coding number of the second frame indicates a higher signal-to-noise ratio with respect to a signal-to-noise ratio of the first frame.
Kimmich et al., however, teaches that the second frame includes a modulation/coding number that is different from the modulation/coding number of the first frame, wherein the modulation/coding number of the second frame indicates a higher signal-to-noise ratio with respect to a signal-to-noise ratio of the first frame (Paragraph 5; Paragraph 14; Paragraph 79).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. as modified by Jalloul et al. to include the modulation/coding number as taught in Kimmich et al. in order to dynamically adjust transmission parameters with an awareness of terminal capabilities to improve both the availability and the quality of network services in differing link conditions (See Kimmich et al. Paragraph 7).
Regarding Claim 23, Mukhopadhyay et al., Jalloul et al., Kimmich et al., and Haller et al. teach all of the limitations of claim 21 above, Mukhopadhyay et al. further teaches that the receiver is further programmed to: determine a number of processing iterations to apply to the second frame based on a coding of the second frame, and process the second frame based on the determination of processing iterations to apply to the second frame (Paragraphs 48-51).
However, Mukhopadhyay et al., and Jalloul et al. do not explicitly teach a modulation/coding number of the second frame.
Kimmich et al., however, teaches a modulation/coding number of the second frame (Paragraph 5; Paragraph 14; Paragraph 79).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. to include the modulation/coding number as taught in Kimmich et al. in order to dynamically adjust transmission parameters with an awareness of terminal capabilities to improve both the availability and the quality of network services in differing link conditions (See Kimmich et al. Paragraph 7).
Regarding Claim 24, Mukhopadhyay et al., Jalloul et al., Kimmich et al., and Haller et al. teach all of the limitations of claim 1 above, Mukhopadhyay et al. further teaches the receiver is further programmed to: determine whether a buffer fill level exceeds a threshold level indicating that a coding of an unprocessed frame of the plurality of frames corresponds to a number of processing iterations greater than a processing iteration threshold level; terminate processing of the first frame when the buffer fill level exceeds the threshold level (Paragraphs 48-51; Paragraphs 56-62); determine a difference between the determined number of processing iterations and a number of processing iterations executed, wherein the difference represents unused processing iterations corresponding to the first frame; allocate the unused processing iterations to a second frame of the plurality of frames; determine a number of processing iterations to apply to a second frame based on a coding of the second frame; and process the second frame based on the determination of processing iterations to apply to the second frame (Paragraphs 48-62).
However, Mukhopadhyay et al., and Jalloul et al. do not explicitly teach a modulation/coding number of an unprocessed frame; a modulation/coding number of the second frame, wherein the modulation/coding number of the second frame is higher than the modulation/coding number of the frame.
Kimmich et al., however, teaches a modulation/coding number of an unprocessed frame; a modulation/coding number of the second frame, wherein the modulation/coding number of the second frame is higher than the modulation/coding number of the frame (Paragraph 5; Paragraph 14; Paragraph 79).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. to include the modulation/coding number as taught in Kimmich et al. in order to dynamically adjust transmission parameters with an awareness of terminal capabilities to improve both the availability and the quality of network services in differing link conditions (See Kimmich et al. Paragraph 7).
None of Mukhhopadhyay et al., Jalloul et al., and Kimmich et al. explicitly teach an input buffer fill level exceeding a threshold level.
Haller et al., however, teaches an input buffer fill level exceeding a threshold level (Abstract, “Iterative decoding may be stopped if a predefined threshold maximum number of iterations is reached, or if the previous two decoder iterations have satisfactory cyclic redundancy checks (CRC), or if the input frame buffer to the decoder is filled to within a predefined percentage of its storage capacity.”; Column 3, Lines 4-7).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the coding system of Mukhopadhyay et al. as modified by Jalloul et al. and Kimmich et al. to include the iteration procedure being measured relative to a threshold level of an input buffer as shown in Haller et al. above in order to provide an efficient method for determining how many iterations are needed for reliable decoding of a packet  (See Haller et al. Column 3, Lines 4-7).
Claims 25-28 have similar limitations to those claimed in claims 21-24 above, and are rejected for the same reasons of anticipation as used above.
Method claims 30-32 are drawn to the method of using the corresponding apparatus claimed in claims 21-24. Therefore method claims 30-32 correspond to apparatus claims 21-24 and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farhan Mahmud/
Examiner, Art Unit 2483